FILED
                            NOT FOR PUBLICATION
                                                                            DEC 07 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT

HUGO ENRIQUE SUAREZ HERRERA,                     No. 14-72366

              Petitioner,                        Agency No. A089-858-856

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 4, 2017**
                              San Francisco, California

Before: GRABER and N.R. SMITH, Circuit Judges, and ROSENTHAL,*** Chief
District Judge.

      Hugo Enrique Suarez Herrera, a citizen and native of Mexico, petitions for

review of the Board of Immigration Appeals’ (BIA) order dismissing his appeal

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Lee H. Rosenthal, Chief United States District Judge
for the Southern District of Texas, sitting by designation.
from an immigration judge’s decisions to deny his motion to suppress and to deny

his claims for withholding of removal and protection under the Convention Against

Torture. We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for

review.

      1. The BIA did not err in affirming the immigration judge’s decision to

deny Herrera’s motion to suppress Forms I-213 and I-831. The Fourth

Amendment exclusionary rule does not generally apply in removal proceedings

unless the violations leading to the discovery of the challenged evidence “were

sufficiently egregious.” Orhorhaghe v. INS, 38 F.3d 488, 501 (9th Cir. 1994); see

also INS v. Lopez-Mendoza, 468 U.S. 1032, 1050–51 (1984). The facts here do not

meet this standard. Herrera was found sleeping in his car very late at night and

admitted drinking at a party to the point of being so drunk that he slept in the car.

The BIA properly concluded that the police officers arrested him for driving under

the influence, not because they divined his ethnicity or immigration status. See

People v. Wilson, 222 Cal. Rptr. 540, 545 (App. Dep’t Super. Ct. 1985) (holding

that the element of “driving” may be established through circumstantial evidence).

      Additionally, the evidence of Herrera’s alienage was not subject to

exclusion, because it was obtained by an independent source. See United States v.

Guzman-Bruno, 27 F.3d 420, 421–22 (9th Cir. 1994). In his declaration, signed


                                           2
nearly two months after the incident, Herrera conceded that he was born in Mexico

and had no legal status in the United States. He later admitted his alienage to a

Department of Homeland Security officer. No record evidence shows that he made

these admissions under force or duress. Herrera was not entitled to be informed of

his procedural rights before he answered the Department of Homeland Security

questions because he had not been placed in “formal proceedings.” See Samayoa-

Martinez v. Holder, 558 F.3d 897, 901 (9th Cir. 2009). Herrera’s admissions of

alienage to the police officers, to the immigration officer, and in his declaration

provide independent grounds for denying his motion to suppress.

      2. Herrera claims a right to withholding of removal based on his

membership in a social group consisting of those believed to have money. But

“[p]erceived wealth” is too amorphous to be particular, Ramirez-Munoz v. Lynch,

816 F.3d 1226, 1228–29 (9th Cir. 2016), and it does not define a discrete class of

people that meets the “social visibility” standard, Reyes v. Lynch, 842 F.3d 1125,

1135–38 (9th Cir. 2016), petition for cert. filed, ___ U.S.L.W. ___ (U.S. Aug. 11,

2017) (No. 17-241).

      3. Substantial evidence, including the number of years since the

mistreatment of Herrera’s family, as well as his testimony that the police in Mexico

had investigated multiple incidents of harm and harassment, supports the BIA’s


                                           3
decision to deny protection under the Convention Against Torture. Herrera failed

to establish that it is more likely than not that he would be tortured by or with the

consent or acquiescence of the government if he returned to Mexico. Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                           4